Opinion of the Court
Darden, Judge:
A general court-martial convicted Morisseau of escape from lawful confinement and the theft of four checks from the on-post mailboxes of other members of the Air Force — offenses that have obvious service-connection. O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969). Our inquiry in this case is directed to whether the court-martial had jurisdiction over the forgery of a United States Treasury Check, No. 4,041,584, in the amount of $81.85, payable to the order of Edward J. Detelj, CMR Box No. 2813, Griffiss Air Force Base, New York, as alleged in the specification under Additional Charge IV.
Driving a late model automobile and wearing civilian clothes, the accused entered a service station managed by Mr. Angelo DePasquale and requested' the latter to cash a check. Asked for identification, the accused- — -then unknown — replied that he had left it at the base and was in a rush going on leave. Morisseau endorsed the check in the name of the payee. DePasquale “took this man’s word that he was military” and cashed the instrument. The bank later returned it dishonored.
*18In United States v Peak, 19 USCMA 19, 41 CMR 19, we affirmed a conviction for the wrongful appropriation of an automobile when the accused, dressed in fatigues, appeared at a used-car lot, identified his unit, and obtained a car for a test drive. He never returned. Because the dealer attributed reliability to the accused from his militai'y dress, we considered the crime service-connected and, therefore, triable by court-martial. The same element of representation is found here. In this instance, Morisseau caused reliance by telling the station manager his identification was on base and that he was going on leave. His military status was both obvious and emphasized. These facts make the crime service-connected and thereby triable by court-martial under the standard set forth in O’Callahan v Parker, supra.
Every offense is service discrediting to some extent. That an offense is triable under Article 134, Uniform Code of Military Justice, does not, from that circumstance alone, permit continued military jurisdiction under the decision in O’Callahan. Our concern here is not with which article of the Code the offense should be tried under. Instead we are assessing the facts only for their determination of jurisdiction. Nothing in the O’Callahan opinion suggests that service-connection cannot be judged on the basis of whether the acts constituting the offense also establish service-connection.
United States v Williams, 18 USCMA 605, 40 CMR 317, involving the cashing of a check to satisfy a grocery account, is distinguishable. There the record fails to show that Williams’s military status influenced the grocer’s act.
Accordingly, the decision of the board of review is affirmed.